United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 96-2817
                                 ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Billy Joe Trent,                      *
                                      *        [UNPUBLISHED]
            Appellant.                *
                                 ___________

                      Submitted:    March 7, 1997

                          Filed: March 10, 1997
                               ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Following the district court's1 denial of Billy Joe Trent's
motions to suppress evidence seized and statements made at the time
of   his   arrest,    Trent    entered   a   conditional   guilty   plea   to
possessing cocaine with intent to distribute, in violation of 21
U.S.C. § 841(a).       On appeal, Trent argues that he was under the
influence of drugs when he spoke to police officers, and thus his
statements and consent to search his residence were not knowingly
and voluntarily made.         Trent also argues the coercive conduct of
the police officers during the interview rendered his statements
and consent involuntary.        We affirm.




     The HONORABLE HENRY WOODS, United States District Judge for
the Eastern District of Arkansas.
     “A confession or a consent to a search is voluntary unless, in
light of all the circumstances, `pressures exerted upon the suspect




                               -2-
have overborne his will.'”       United States v. Magness, 69 F.3d 872,
874 (8th Cir. 1995) (quoted case omitted).         We review de novo the
voluntariness of a confession.      See United States v. Kime, 99 F.3d
870, 879 (8th Cir. 1996), cert. denied, 1997 WL 27584 (U.S. Feb.
18, 1997) (No. 96-7545).


     We   conclude     the   district   court   properly   denied   Trent's
suppression motions.         Trent failed to present credible evidence
that he was under the influence of drugs at the time he gave his
confession and consent.         As to his contention that the police
officers' conduct was coercive, Trent failed to show that one
officer's isolated comment--i.e., “Answer yes, Billy”--was anything
more than an instruction to answer the question verbally rather
than with a nod of the head, as the officer testified.              Without
credible evidence of drug use or any coercive police conduct,
Trent's argument that his confession and consent were involuntary
must fail.    See Magness, 69 F.3d at 874.      We further reject Trent's
contention that his girlfriend's consent to search her home was
involuntary, given the undisputed evidence that she initiated the
contact with the police, directed them to her house, and showed
them where the drugs were hidden.


     Accordingly, we affirm.


     A true copy.


             Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-